Opinion by
Judge Pryor:
A voluntary conveyance is not fraudulent as to subsequent creditors, and therefore on the face of the pleadings the appellee was entitled to a judgment. As all fraud was denied, and the conveyance recites a valuable consideration passing from the grantee to the grantor, and the debt was created long after the execution of the writing under which the property was held, the burden was on the appellant to establish the fraud, and failing to do this the judgment against him was proper. Although the deed was not recorded the appellant was not prejudiced by it unless he had shown a state of case making it fraudulent as to subsequent creditors. Fie had acquired no right in or title to the property in any manner, and, upon a well recognized rule of equity, the appellees’ equity, being prior in time, must prevail, and her unrecorded deed is as valid against creditors and' purchasers with notice. Righter v. Forrester, 1 Bush (Ky.) 278; Forepaugh v. Appold, 17 *298B. Mon. (Ky.) 425; Swigert v. Bank of Kentucky, 17 B. Mon. (Ky.) 268.

R. L. Stith, for appellant.


Lewis & Fairleigh, for appellees.

Judgment affirmed.